

116 HR 6134 IH: Veterinary Education and Training Minimizes Educational Debt Act
U.S. House of Representatives
2020-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6134IN THE HOUSE OF REPRESENTATIVESMarch 9, 2020Mr. Schrader (for himself and Mr. Yoho) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to provide for interest-free deferment on student loans for borrowers serving in a veterinary internship or residency program.1.Short titleThis Act may be cited as the Veterinary Education and Training Minimizes Educational Debt Act or the VET MED Act.2.Deferment during a veterinary internship or residency programSection 455(f) of the Higher Education Act of 1965 (20 U.S.C. 1087e(f)) is amended—(1)in paragraph (1)(A)—(A)in clause (i), by striking ; or; and(B)by adding at the end the following new clause:(iii)any loan made under this part to a borrower who meets the requirements described in subparagraph (E) of paragraph (2); or; and(2)in paragraph (2)—(A)in subparagraph (C), in the matter following clause (ii), by striking or after the semicolon;(B)in subparagraph (D), by striking the period and inserting ; or; and(C)by adding at the end the following new subparagraph:(E)not in excess of 5 years, during which the borrower is—(i)enrolled in a post-graduate training program for veterinarians designed to develop advanced levels of veterinary competency; or(ii)serving in a veterinary internship or residency, as such terms are defined by the American Veterinary Medical Association..